DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Specifically, in claim 1, Applicant recites in line 5 that the waveguide body comprises “concentric extraction features” across a first dimension of the waveguide body.  Examiner reviewed Applicant’s disclosure and was unable to find an embodiment with “concentric extraction features”.  The word “concentric” is generally understood as “having a common center” (see www.merriam-webster.com; entry 1), such as circles with a common center.  While Examiner notes that Applicant’s disclosure appears to consider a circular waveguide body (such as Figures 39A-39B), there does not appear to be disclosure of “concentric extraction features”.  Applicant further recites in line 6 that each extraction feature comprises a “combined notch and step”.  This notch and step extraction feature appears to be disclosed in Figures 64A-64D, but there is no description of these extraction features being “concentric” (having a same center).  The extractions features appear to run linearly across the waveguide body (see Figures 64A-64D).  Accordingly, Examiner respectfully asks Applicant to direct Examiner to the portions of the specification and/or drawings which describe “concentric extraction features”, or otherwise amend the claim accordingly.  For the foregoing reasons, Examiner submits that the claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claims 2-20 are rejected under this provision at least based on their dependency on claim 1.
Additionally, regarding claim 3, Applicant recites that the first dimension is “a radius of a curve” and the second dimension is “a length along the curve”.  It is again unclear to Examiner where Applicant’s disclosure describes or illustrates concentric extraction features extending across a first dimension which is a radius of a curve, and wherein each extraction feature extends along an entirety of a second dimension being a length of the curve.  Examiner respectfully asks Applicant to direct Examiner to the portions of the specification and/or drawings which describe “concentric extraction features” extending across and along the recited dimensions, or otherwise amend the claim accordingly.  For the foregoing reasons, Examiner submits that the claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claims 4-5 are again rejected under this provision based on their dependency on claim 3.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082. The examiner can normally be reached Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P GRAMLING/Primary Examiner, Art Unit 2875